internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------- ------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc corp plr-142534-11 date february legend distributing distributing distributing controlled controlled sub sub ---------------------------------------------- ------------------------------- ----------------------- -------------------------------------------- ------------------------------- ----------------------- ----------------------- ------------------------------- ----------------------- ------------------------------------- ------------------------------- ---------------------------- ----------------------------- ------------------------------- ---------------------------- --------------------------------------------- ------------------------------- ----------------------- ----------------------------------------------- ------------------------------- ----------------------- plr-142534-11 llc division state state business a business b a b c d ---------------------------------------------------------- ------------------------------------------------ ------------------ ------------- ------------- --------------------- ---------------------------------- ------------- ------------- ---------------------- ------------------------------ dear ---------------------- this letter is in response to your date request for rulings on certain u s federal_income_tax consequences of the proposed transaction defined below the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not verified any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of earnings_and_profits of any of the distributing corporations the controlled corporations or both see sec_355 and sec_1_355-2 and iii is part of a plan or series or related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any of the distributing corporations or the controlled corporations see sec_355 and sec_1_355-7 plr-142534-11 summary of facts distributing is a publicly traded corporation organized under the laws of state distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the distributing consolidated_group distributing is a holding_company and derives all of its operating income from its wholly owned subsidiary distributing a state corporation and distributing 2’s subsidiaries among its other subsidiaries and assets distributing wholly owns distributing a state corporation sub a state corporation and llc a state limited_liability_company which is treated as a disregarded_entity for federal_income_tax purposes distributing owns the assets in division and the stock of sub a state corporation in addition to sub distributing owns other assets which are treated as divisions of distributing and are engaged in the retained business defined below sub and the divisions of distributing will be collectively referred to as the retained controlled assets and liabilities prior to the proposed transaction and as part of the overall restructuring some or all of the retained controlled assets and liabilities that are in divisional form may be incorporated the division incorporations distributing has a note payable of approximately dollar_figurea plus accrued interest to llc the distributing note payable additionally distributing has accounts_receivable of approximately dollar_figureb from distributing the distributing accounts_receivable distributing and its subsidiaries collectively engage in two lines of business the spin business and the retained business for purposes of satisfying the active trade_or_business requirements of sec_355 the parties to each spin-off will be relying on business a which is conducted by distributing and is part of the spin business and business b which is conducted by sub and is a part of the retained business the taxpayer has submitted financial information indicating that business a as conducted by distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the taxpayer also submitted financial information indicating that business b as conducted by sub has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing distributing distributing controlled and controlled will enter into a series of customary agreements governing the proposed transaction including a tax_sharing_agreement and certain other liabilities and obligations arising from a separation agreement a transition services agreement and a continuing relationship agreement it is anticipated that distributing and controlled may lease or sublease some amount of office space to one another under the terms of existing lease arrangements plr-142534-11 proposed transaction for what are represented to be valid business purposes taxpayer has proposed the following steps the proposed transaction i distributing will form controlled a state corporation and contribute the retained controlled assets and liabilities to controlled contribution ii distributing will satisfy its approximately dollar_figurea note payable to llc by offsetting that portion of its approximately dollar_figureb accounts_receivable to distributing iii distributing will borrow approximately dollar_figurec from one or more third party financing sources the borrowed funds iv distributing will declare and distribute approximately dollar_figured of dividends consisting of the proceeds of the borrowed funds and the remainder of the distributing accounts_receivable that remains after the satisfaction of the distributing note payable in step ii above to distributing dividend distribution v distributing will distribute controlled to distributing distribution vi distributing will form controlled a state corporation and contribute distributing and sub to controlled contribution vii controlled will contribute sub to distributing contribution viii distributing will distribute controlled to distributing distribution ix distributing will distribute controlled to its shareholders distribution representations the following representations have been made with respect to the proposed transaction contribution and distribution a no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted for business a conducted by b distributing is representative of the present operations and there have been no plr-142534-11 substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business b that will be c conducted by controlled through its interest in sub is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted following distribution no person will hold a greater than percent interest in d either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before distribution following distribution distributing will continue the active_conduct of e business a independently and with its separate employees following distribution controlled through its separate_affiliated_group will f continue the active_conduct of business b independently and with its separate employees distribution will be carried out for the corporate business purposes of aligning g all the entities and assets related to the retained business under the ownership of distributing and facilitating distribution sec_2 and distribution is motivated in whole or substantial part by these corporate business purposes distribution will not be used principally as a device for distributing the earnings h and profits of distributing or controlled or both for purposes of sec_355 immediately after distribution no person determined i after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined j after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing 1’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution plr-142534-11 k no intercorporate debt will exist between distributing and controlled at the time of distribution except that distributing or its successors may owe controlled or controlled may owe distributing or its successors amounts payable under the separation agreements and transition services agreement or indebtedness arising in the ordinary course of business any such indebtedness owed by controlled to distributing on completion of distribution will not constitute stock_or_securities except as set forth in the transition services agreement payments made in l connection with all continuing transactions following the proposed transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no party to distribution will be an investment_company as defined in m sec_368 and iv distributing and controlled each will pay its own expenses if any incurred in n connection with contribution and distribution o distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation p neither business a of distributing nor business b of controlled nor control of any entity conducting these businesses was acquired during the five year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution distributing has been the principal_owner of the goodwill and significant assets of business a and business b and controlled will continue to be the principal_owner of business b following distribution immediately before distribution items of income gain loss deduction and q credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of distributing in the stock of controlled that is required to be taken into account by sec_1_1502-19 will be included in income immediately before distribution at the time of distribution distributing will not have an excess_loss_account in r the stock of controlled the total adjusted_basis of the assets to be transferred to controlled by s distributing will equal or exceed the sum of the liabilities assumed as determined plr-142534-11 under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed if any as determined under sec_357 by controlled will be incurred in the ordinary course of business and will be associated with the assets transferred the total fair_market_value of the assets transferred to controlled by t distributing in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange contribution and distribution u no part of the consideration to be distributed by distributing in distribution will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted for the business b conducted by v distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business a that will be w conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted following distribution no person will hold a greater than percent interest in x either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before distribution following distribution distributing through its separate_affiliated_group will y continue the active_conduct of business b independently and with its separate employees following distribution controlled through its separate_affiliated_group will continue the active_conduct of business a independently and with its separate employees z distribution will be carried out for the corporate business_purpose of facilitating distribution by aligning the entities conducting the spin business under controlled plr-142534-11 distribution is motivated in whole or substantial part by this corporate business_purpose aa distribution will not be used principally as a device for distributing the earnings_and_profits of distributing or controlled or both bb for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution for purposes of sec_355 immediately after distribution no person determined cc after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing 2’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution dd no intercorporate debt will exist between distributing and controlled at the time of distribution except that distributing or its successors may owe controlled or controlled may owe distributing or its successors amounts payable under the separation agreements and transition services agreement or indebtedness arising in the ordinary course of business any such indebtedness owed by controlled to distributing on completion of distribution will not constitute stock_or_securities ee except as set forth in the transition services agreement payments made in connection with all continuing transactions following the proposed transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in ff sec_368 and iv gg distributing and controlled each will pay its own expenses if any incurred in connection with contribution and distribution hh distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or plr-142534-11 indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation neither business a nor business b nor control of any entity conducting these ii businesses was acquired during the five year period ending on the date of distribution in a transaction in which gain_or_loss will be recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution distributing has been the principal_owner of the goodwill and significant assets of business a and business b and controlled will continue to be the principal_owner of business a following distribution immediately before distribution items of income gain loss deduction and jj credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of distributing in the stock of controlled that is required to be taken into account by sec_1_1502-19 will be included in income immediately before distribution at the time of distribution distributing will not have an excess_loss_account in kk the stock of controlled the total adjusted_basis of the assets transferred to controlled by distributing ll will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus any liabilities to which the transferred assets are subject the liabilities to be assumed if any as determined under sec_357 by controlled will be incurred in the ordinary course of business and will be associated with the assets transferred mm the total fair_market_value of the assets transferred to controlled by distributing in contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange contribution nn no stock_or_securities will be issued for services rendered to or for the benefit of distributing and no stock_or_securities will be issued for indebtedness of distributing plr-142534-11 oo contribution will not be the result of the solicitation by a promoter broker or investment house pp controlled will not retain any rights in the property transferred to distributing qq there will be no assumption of any liabilities of controlled by distributing as a result of contribution there will be no indebtedness between distributing and controlled and there rr will be no indebtedness created in favor of controlled as a result of contribution ss contribution will occur under a plan agreed upon before the transactions in which the rights of the parties are defined there is no plan or intention on the part of distributing to redeem or otherwise tt reacquire any stock to be issued in contribution uu taking into account any issuance of additional shares of distributing stock any issuance of stock for services the exercise of any distributing stock_rights warrants or subscriptions a public offering of distributing stock and the sale exchange transfer by gift or other_disposition of any of the stock of distributing to be received in the exchange controlled will be in control of distributing within the meaning of sec_368 vv controlled will receive or be deemed to receive stock approximately equal in value to the fair_market_value of the property transferred to distributing ww each of distributing and sub will remain in existence xx there is no plan or intention by distributing to dispose_of the shares of sub transferred in contribution yy each of the parties to contribution will pay its own expenses if any incurred in connection with contribution zz distributing will not be an investment_company within the meaning of sec_351 and sec_1_351-1 aaa neither controlled distributing nor sub are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 bbb distributing will not be a personal_service_corporation within the meaning of sec_269a plr-142534-11 ccc contribution will be undertaken for the corporate business_purpose of facilitating the execution of the financing arrangements that are expected to be established at the distributing level distribution ddd no part of the consideration to be distributed by distributing in distribution will be received by the distributing shareholders as creditors employees or in any capacity other than that of shareholders of distributing eee the five years of financial information submitted for business b operations conducted by distributing is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted for business a that will be fff conducted by controlled is representative of the present operations and there have been no substantial operational changes since the date of the last financial statements submitted ggg following distribution no person will hold a greater than percent interest in either distributing or controlled within the meaning of sec_355 who did not hold such an interest immediately before distribution hhh following distribution distributing through its separate_affiliated_group will continue the active_conduct of business b independently and with its separate employees following distribution controlled through its separate_affiliated_group will iii continue the active_conduct of business a independently and with its separate employees distribution will be carried out for the following corporate business purposes i jjj to separate the spin business from the retained business in order to facilitate the adoption of different business models management practices and objectives appropriate to the business environment in which each operates and ii to enable both distributing and controlled to provide equity incentives that are tied exclusively to each respective business distribution is motivated in whole or substantial part by these corporate business purposes kkk distribution will not be used principally as a device for distributing the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after distribution no person determined lll after applying the aggregation rules of sec_355 will hold stock possessing plr-142534-11 percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution mmm for purposes of sec_355 immediately after distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on distributing 3’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of distribution nnn no intercorporate debt will exist between distributing and controlled at the time of distribution except that distributing or its successors may owe controlled or controlled may owe distributing or its successors amounts payable under the separation agreements and transition services agreement or indebtedness arising in the ordinary course of business any such indebtedness owed by controlled to distributing on completion of distribution will not constitute stock_or_securities ooo except as set forth in the transition services agreement payments made in connection with all continuing transactions following the proposed transaction between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ppp neither distributing nor controlled is an investment_company as defined in sec_368 and iv qqq distributing and controlled each will pay its own expenses if any incurred in connection with distribution rrr distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor to any such corporation sss neither business a nor business b nor control of any entity conducting these businesses was acquired during the five year period ending on the date of distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of distribution plr-142534-11 distributing has been the principal_owner of the goodwill and significant assets of business a and business b and controlled will continue to be the principal_owner of business a following distribution immediately before distribution items of income gain loss deduction and ttt credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account of distributing in the stock of controlled that is required to be taken into account by sec_1_1502-19 will be included in income immediately before distribution uuu the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one of the shareholders to less than the value of one full share of controlled stock the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock rulings based solely upon the information submitted and the representations made we rule as follows on the proposed transaction contribution and distribution contribution together with distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss pursuant to contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on contribution sec_1032 controlled 1’s basis in each asset received from distributing pursuant to contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled 1’s holding_period in each asset received from distributing pursuant to contribution will include the period during which distributing held that asset sec_1223 plr-142534-11 distributing will not recognize any gain_or_loss upon the distribution of controlled stock in distribution sec_361 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock in distribution sec_355 the dividend distribution will be treated as a distribution to which sec_301 applies sec_356 and sec_1_356-2 the amount of the dividend distribution will not be included in the gross_income of distributing and will reduce distributing 2’s basis in its distributing stock sec_1_1502-13 and sec_1_1502-32 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after distribution will be the same as distributing 2’s aggregate basis in the distributing stock held immediately before distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock with respect to which distribution was made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_1_312-10 contribution and distribution contribution together with the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss pursuant to contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on contribution sec_1032 controlled 2’s basis in each asset received from distributing pursuant to contribution will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled 2’s holding_period in each asset received from distributing pursuant to contribution will include the period during which distributing held that asset sec_1223 plr-142534-11 distributing will not recognize any gain_or_loss upon the distribution of controlled stock in distribution sec_361 distributing will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock in distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of distributing immediately after distribution will be the same as the distributing 3’s aggregate basis in the distributing stock held immediately before distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by distributing in distribution will include the holding_period of the distributing stock with respect to which distribution was made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_1_312-10 contribution contribution will constitute a transfer to a controlled_corporation meeting the requirements of sec_351 no gain_or_loss will be recognized by controlled upon the transfer of the sub stock solely in exchange for distributing 1’s stock sec_351 the basis of the distributing stock received by controlled in contribution will be the same as controlled 2’ basis in the sub stock transferred to distributing sec_358 no gain_or_loss will be recognized by distributing on the receipt of the sub stock in exchange for distributing 1’s stock sec_1032 the basis of the sub stock received by distributing will be the same as it would be in the hands of controlled increased by the amount of gain if any recognized sec_362 the holding_period for the sub stock received by distributing will include the period during which such stock was held by controlled sec_1223 distribution plr-142534-11 the shareholders of distributing will not recognize any gain_or_loss and will not otherwise include any amount in income on the receipt of shares of controlled stock in the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders immediately after distribution will be the same as the distributing shareholders’ aggregate basis in the distributing stock held immediately before distribution allocated in the manner described in sec_1_358-2 in accordance with sec_358 through c the holding_period of the controlled stock received by the distributing shareholders in distribution will include the holding_period of the distributing stock with respect to which distribution was made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits of distributing if any will be allocated between distributing and controlled in accordance with sec_1_312-10 the payment of cash in lieu of any fractional shares of distributing if any will be treated for federal_income_tax purposes as if the fractional shares were distributed as part of distribution and then sold by the distributing shareholders the cash payments will be treated as having been received in exchange for the fractional distributing shares sold any gain_or_loss will be treated as capital_gain or loss provided that such fractional shares are held as capital assets on the date of distribution sec_1221 and sec_1222 caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed distribution is used principally as a device for the distribution of the earnings_and_profits of distributing distributing distributing controlled controlled or any combination thereof see sec_355 and sec_1_355-2 iii whether the proposed distribution is part of a plan or series or related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in any of the distributing or controlled corporations see sec_355 and sec_1_355-7 iv any non-arm’s length transactions between distributing distributing distributing controlled and controlled v except as otherwise necessary to the rulings herein plr-142534-11 the federal_income_tax consequences of steps ii and iii of the proposed transaction and vi whether the division incorporations qualify as sec_351 exchanges procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely ____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate cc
